                      Case 21-11494-SMG                       Doc 4         Filed 02/17/21              Page 1 of 1

                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      FORT LAUDERDALE DIVISION

                                                                    )
     In re                                                          )     Chapter 13
     TERESA DECARIA,                                                )
       Debtor(s)                                                    )      Case No. 21-11494-SMG
                                                                    )
                                                                    )
                                                                    )




                            REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
                       FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)
  PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony
Bank (TJX Rewards® Credit Card - Last four digits of account: 5452 ), a creditor in the above-captioned chapter 13 case,

requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the Bankruptcy Rules)

and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended,

the Bankruptcy Code), that all notices given or required to be given and all papers served or required to be served

in this case be also given to and served, whether electronically or otherwise, on:


                 Synchrony Bank
                 c/o PRA Receivables Management, LLC
                 PO Box 41021
                 Norfolk, VA 23541
                 Telephone: (877)885-5919
                 Facsimile: (757) 351-3257
                 E-mail: Claims_RMSC@PRAGroup.com


     Dated: Norfolk, Virginia
     February 17, 2021
                                                                        By:/s/ Valerie Smith
                                                                        Valerie Smith
                                                                        c/o PRA Receivables Management, LLC
                                                                        Senior Manager
                                                                        PO Box 41021
                                                                        Norfolk, VA 23541
                                                                        (877)885-5919




     Assignee Creditor: TJX Rewards® Credit Card - Last four digits of account: 5452
